By the Court. Daly, J.
There is no ground for disturbing thjs judgment. The contract was made with Molan and Borchers, as agents, and Molan proved that it was made on account of and for the benefit of the plaintiff. It was proved that Lewis, the seaman, did not “proceed to sea,” and that another seaman was of necessity shipped in his place, after a detention of the vessel for two days. The plaintiff was entitled to recover back the $18 advanced to the defendant for Lewis, and any damages he had sustained, not exceeding a corresponding sum—the limit fixed by the contract. It was proved that the damages occasioned by the detention amounted to several hundred dollars. The testimony on this point, it is true, is loose and general; but if the defendant questioned the fact, he should have cross-examined the witness, and ascertained how the damages accrued. As the testimony stood, it was sufiicient to warrant the justice in finding damages to the amount limited by the contract.
Judgment affirmed.